TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-20-00398-CR


                                John Wachtendorf, Appellant

                                              v.

                                The State of Texas, Appellee



              FROM THE 427TH DISTRICT COURT OF TRAVIS COUNTY,
    NO. D-1-DC-18-204086, THE HONORABLE TAMARA NEEDLES, JUDGE PRESIDING


                            MEMORANDUM OPINION


               Appellant John Wachtendorf seeks to appeal a judgment of conviction for the

third-degree felony offense of driving while intoxicated (DWI) with two prior DWI convictions.

See Tex. Penal Code §§ 49.04, .09(b). The trial court has certified that Wachtendorf has waived

the right of appeal. Accordingly, we dismiss the appeal for want of jurisdiction. See Tex. R.

App. P. 25.2(a)(2), (d).



                                            __________________________________________
                                            Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Baker and Kelly

Dismissed for Want of Jurisdiction

Filed: September 10, 2020

Do Not Publish